DETAILED ACTION
Response to Amendment
This Office Action is in response to the Amendment filed 25 June 2021.
Claim 1 has been amended.
No claims have been cancelled.
Claims 1-13 are pending and have been examined in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments




Applicant argues regarding the rejection of Claims 1-13 under 35 USC § 101 that Claim1 as amended is “now drawn to actual and not abstract ideas of method of organizing human activity that include additional limitations, making them significantly more than directed to a judicial exception”.  Respectfully the examiner disagrees for at least the following: the steps of monitoring near field communication-enabled item and the master-servant relationship for performing the monitoring is not significantly more than the abstract idea.  The monitoring steps do not provide any improvement in the technical field, do not transform data, do not require a particular machine and/or do not provide any meaningful steps.  Instead they are only performing data gathering thereby adding insignificant extra-solution activity to the judicial exception; see MPEP 2106.05(g).
Regarding the rejection of Claims 1-12 under 35 USC § 103 as being unpatentable over Gil, et al., US Patent Application Publication 2007/0067203 (“Gil”) applicants argues that the instant application is does not require human presence in front of the product; instead, teaches a monitoring of a product that it that product is lifted, tracks the product within a location of sale or placement. Respectfully, Applicant Specification in at least the ABSTRACT clearly recites “a system for retailers to monitor and track customer interaction with a product in a retail environment.” Therefore, Claims 1-12 are properly rejected.
Regarding the rejection of Claim 13 under 35 USC § 103 as being unpatentable over Gil in view of BRITT et al., US Patent Application Publication 2016/0197772 A1 (“Britt”) applicants argue “that the issue is not that Internet of Things communication does not represent a progression of communication techniques but that the present invention is about a lift system that monitors products and not the customer or potential customer’s presence, activity or lack thereof in front of a product on a shelf. In particular, paragraph 14 of Gil refers to a different teaching (away from this invention) and Britt only refers to a communication tool which by itself is not the instant invention and in combination with Gil would not be obvious to a person skilled in the art to invent the instant disclosure.”  Respectfully, Claim 13 clearly recites, “monitoring of the item utilizes Internet of Things communications.”  Therefore, Claim 13 is properly rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an Abstract Idea without significantly more. The claim(s) recite(s) the Abstract Idea of a method of organizing human activity (a fundamental economic principle of creating a database of items and recording a customer’s interaction with each particular item).This judicial exception is not integrated into a practical application because the steps of creating a database and updating the database are fundamental economic steps. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Claims 1-6 recite establishing a database of items (using product identifiers, tags or Universal Product Codes) and updating the database whenever a customer interacts with an item.  The additional elements when considered both individually and as an order combination, do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas.  See MPEP 2106.05(f).

Claims 7-13 saves in the database a customer’s interaction with an item utilizing Internet of Things communications. The additional elements when considered both individually and as an order combination, do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas.  See MPEP 2106.05(f).  Therefore, Claims 1-13 are directed to an abstract idea and are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gil et al., US Patent Application Publication 2007/0067203 A1 (“Gil”).

As per Claim 1 regarding “a system for monitoring items comprising: establishing a database of items, location and placement of at least one item” Gil in at least paragraph 
Regarding “a near field communication-enabled item”, Gil in at least paragraphs 30 and 31 discloses products having RFID tags.
Regarding “utilizing a master-servant relationship to analyze the lift” Gil in at least Fig7, Fig8 and paragraphs 24 and 37 discloses a sensor detecting a lift (movement of a product) and sending the data from the sensor(s) to a controller 100.

As per Claim 2, which depends from Claim 1 regarding “wherein the establishment of the database includes product identifiers, tags or Universal Product Codes” Gil in at least paragraph 30 and 31 discloses products having RFID tags.

As per Claim 3, which depends from Claim 1 regarding “wherein the database is maintained onside, in the cloud or in a remote server” Gil in at least paragraph 32 discloses a remote database.

As per Claims 4 and 5, which depend from Claim 1 regarding “wherein the Near-Field-Communication-enabled item includes items tagged via contactless process and Radio Frequency Identification” Gil in at least paragraph 30 and 31 and Claim 4 discloses products having RFID tags.

As per Claim 6, which depends from Claim 1 regarding “wherein the lift is triggered by motion and is time based” Gil in at least paragraph 18-20 discloses the use of proximity and infrared sensors to detect a customer’s motion and in paragraph 25 discloses registering the action of the customers interacting with a product.

As per Claim 7, which depends from Claim 6 regarding “wherein the time-based monitoring is at least about 60 seconds from lift or placements” Gil in at least paragraphs 14 and 19 discloses a system and method for collecting real-time data about customers interacting with products and stored in a database (paragraph 32).  Gil in at least the ABSTRACT discloses recording the average time (periods of time) that customers remain in front of the product.  Gil in at least paragraph 24 discloses tracking how many times, customers reached for products and either bought the product or placed it back on the shelf.  Gil does not specifically disclose “60 seconds from lift or placement” but does disclose that the data is collected in real-time.  See also paragraph 25, which discloses determining how long a customer handled a product before placing it back on the shelf or purchasing the product.

As per Claim 8, which depends from Claim 1 regarding “wherein the lift includes the moving of an item from a location and returning it to the same location” Gil in at least paragraph 24 discloses tracking how many times customers reached for products and either bought the product or placed it back on the shelf.  

As per Claim 9, which depends from Claim 1 regarding “wherein the lift includes the relocation of the item of interest” Gil does not specifically disclose this limitation, however it would have been obvious at the time of the invention, to one of ordinary skill to modify Gil to detect the placement of an RFID tagged product to be detected as being placed in a different location, with the motivation to accurately account for inventory (Gil paragraph 30-34).

As per Claim 10, which depends from Claim 1 regarding “wherein the lift includes the monitoring of the integrity of the product” Gil does not specifically disclose “monitoring the integrity of a product” however, utilizing the speech recognition of Gil in paragraphs 26-29 it would have been obvious, to modify Gil to recognize a customer’s response to the integrity of a product.

As per Claim 11, which depends from Claim 1 regarding “wherein the lift includes alerting the point of sale or other related connections for the integrity of the customer-item relationship” Gil in at least paragraph 24 discloses tracking how many times customers reached for products and either bought the product or placed it back on the shelf.  See also paragraph 25, which discloses determining how long a customer handled a product before placing it back on the shelf or purchasing the product.

As per Claim 12, which depends from Claim 1 regarding “wherein the database input includes information operably useful to discern customers’ action in a retail environment” Gil in at least paragraph 24 discloses tracking how many times customers reached for products and either bought the product or placed it back on the shelf.  See also paragraph 25, which discloses determining how long a customer handled a product before placing it back on the shelf or purchasing the product.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gil et al., US Patent Application Publication 2007/0067203 A1 (“Gil”) as applied to Claim 1 and .

As per Claim 13 which depends from Claim 1 regarding “wherein the monitoring of the item utilizes Internet of Things communications” Gil does not disclose this limitation however, Britt in at least paragraph 47 discloses that the unique code can be transmitted via radio frequency ID (RFID) conversely it would have been obvious to modify Gil to use Internet of Things communication as this represents a progression of communication techniques.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863.  The examiner can normally be reached on Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL DANNEMAN/Primary Examiner, Art Unit 3687